Citation Nr: 1013594	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
service-connected left knee disability from August 14, 1997.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By that rating action, the RO 
effectuated a reduction of the service-connected left knee 
disability from 30 to 10 percent, effective April 1, 2008--
the first day of the third month following notification of 
said action to the Veteran in January 2008.  The Veteran 
appealed the RO's January 2008 rating action to the Board. 

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Nashville, Tennessee.  A copy 
of the hearing transcript has been associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence in support of the instant restoration claim (e.g., 
VA medical records, dated from August 2008 to December 2009, 
and a January 2008 letter from the State of Tennessee 
Department), along with a waiver of initial RO consideration 
of said evidence.  Thus, a remand to have the RO consider the 
above-cited evidence in the first instance is not necessary.  
38 C.F.R. § 20.1304 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Specifically, 
the RO must obtain records from the Social Security 
Administration (SSA) that may be relevant to the current 
appeal.   See Baker v. West, 11 Vet.App. 163 (1998) (When 
Veteran put VA on actual notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, VA is required to obtain records).  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action, as described 
below.

The Veteran argues that the reduction of his service-
connected left knee disability from 30 to 10 percent was not 
proper.  He maintains that symptoms associated with his 
service-connected left knee, such as pain, numbness, 
instability, and limitation of motion are more adequately 
reflected by the 30 percent evaluation and that it should be 
restored, effective August 14, 1997.

During the January 2010 hearing before the undersigned, the 
Veteran testified that for the previous two years 
(approximately since the calendar year 2008), he has been in 
receipt of disability benefits administered by the SSA as a 
result of his service-connected left knee disability, as well 
as his back.  (See Transcript (T.) at page (pg.) 16).  In 
considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence, such as the outstanding SSA records noted 
above, may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  

The Veteran has submitted some SSA records (e.g., July 2008 
examination report, prepared by J. L. S., M. D.), but the 
decision awarding benefits and the medical records on which 
that decision was based are not of record.  The Board finds 
that a remand is necessary to obtain the outstanding SSA 
records and associate them with the Veteran's claims files.  
VA has a duty to obtain SSA records when they may be 
relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
RO should contact the SSA and obtain and associate with the 
claims files copies of the Veteran's records regarding SSA 
benefits, including the complete medical records upon which 
any decision was based.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2009).



Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Request that the SSA produce all 
records associated with the award of 
any Social Security benefits 
(Supplemental Security Income or 
Supplemental Security Disability 
Income) pertaining to the Veteran, 
including copies of any and all award 
letters and all medical records 
associated with those award letters.  
If such records are unavailable, obtain 
a written response from SSA indicating 
that these records were lost, 
destroyed, or were otherwise 
unavailable.

2.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claim of 
entitlement to restoration of a 30 
percent rating for service-connected left 
knee disability from August 14, 1997 must 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The purposes of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to 
restoration of a 30 percent rating for service-connected left 
knee disability from August 14, 1997.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
restoration claim.  His cooperation in VA's efforts to 
develop this claim is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


